Title: To John Adams from Samuel Holden Parsons, 28 July 1777
From: Parsons, Samuel Holden
To: Adams, John


     
      Dear Sir
      Peeks Kill 28th. July 1777
     
     Upon the Public Affairs of the Country we all have a Right to speak freely and censure where we think there’s Misconduct; to ramble into the Field of Conjecture when we are disposed for it; in Short to turn Politicians if we please. You know from early Life I never Spard Men nor Measures and made Use of my Right to Censure very freely therefore you won’t be Surprized if I tell you I am out of all Patience with Congress and at Variance with all the World.
     A jealous Mind is not always a certain Indication of a good or bad Man, but as Other Circumstances give occasion may be One or the other. To begin then with a List of your Crimes: the fluctuating unstable State of your Councils are enough to disgust the whole World, and ruine the most flourishing Empire. Genl. Gates is appointed to command an important Post, an Officer of approved Courage and Skill, before he can arrive at his Post, he is Superceeded in that Command by an Officer, perhaps as good, for I dont know him; Eighteen or Twenty Regiments are orderd for the Defence of that important Pass: before one can March they are reduced to half the Number: and as though all this would not give an Alarm Sufficient there Seems to have been an Attempt to coalesce the most heterogeneous Parts of Matter by Way of Experiment I suppose, against the established Laws of Nature; else Why could any Man think of a Pensylvanian to command the New England Troops? Fire and Water will as soon Unite (a few Exceptions only). Another Instance perhaps of less Importance—in the general Establishment of the Army you order a Chaplain to every Regiment; as soon as they are appointed you resolve there shall be One only in a Brigade, by the Time these are ingaged you begin again to put on your Considering Caps, and halt between two Opinions, establishing neither One nor the other, that all our pious Designs are Come to a full Stand and we can have no ghostly Advice. Again (for I mean to go thrô with you if your Sins are not too Numerous to be recond Up) In Lieu of Chaplains to bring Us to a Sense of Duty by exhortation and Example; you are determined to accustom us to frequent fasting and so oblige Us to most fervent Prayers which usually accompanies this Institution in New England; to convince of our daily dependance on Providence you are forming a Plan for Us to live by Faith alone, expressly against the Experience of all old Saints and Apostles, in Expectation the Days of Miracles are returning upon Us and like the Children of Israel we are to be fed by the immediate Agency of the Deity. Your System for Supplies is contrary to all Experience and will infalibly Starve Us. But the List grows so fast upon me I cant reckon them all at this Time—But to Sober Reason upon the Subjects:
     There is at least a Jealousy in the Country, I hope without Foundation, that a Settled Plan is formed by Some in Congress and some out to ruine the Cause of the Country and again to Subjugate us to Britain; the Leeks and Onions of Egypt are Still sweet to them and fresh in Remembrance: or a System of Corruption is pursued which will end in the Destruction of the Liberties of the People. When we see every Day Measures Pursuing to serve private Interests Particular Families or States without Regard to the general Interest of the whole Confederacy the true Friends of the Liberties of Mankind are very justly alarmed: when we see good Men displaced without any Reason assigned and others Substituted who, to say no more, do not possess the Confidence of the Country our Fears are awakned and our Jealousy is roused. In this Day of Difficulty and Distress great Attention ought to be paid to secure the Confidence of the Country in their civil and military Leaders; I fully beleive Mr. Howe can as probably Subjugate the Country by sowing a Spirit of Jealousy and distrust among the People as by Arms. Whither the Opinions of the People are well or ill founded it makes very little Difference, I think there can Scarcely be a Case in which an Officer ought to take Command of a Seperate Post who does not possess the Confidence of his Country and expecially of the Soldiery he is to command. As to New England or Pensylvania for my own part I wish every Idea of Distinction was forever banished but when long endured Insult from the Officers of that State has fixed an Enmity which is almost irreconcilable it does not appear to me the most proper Measure to have chosen an Officer to command our Troops from that State, unless He had been a Miflin or from among the very few Exceptions our People make from the general Charge.
     As to the Case of Chaplains it appears peculiarly hard on those Gentlemen who have under your Appointment left their own Affairs for the Service of their Country to be dismissed from their Appointments without any Provision or being guilty of any Crime, but that of good Behavior, and tis equally so on those who are Called to Brigades in Consequence of your last Vote: both these Instances happen in my Brigade.
     As to the Case of the Commissary’s Department I can hardly think of it with any Degree of Patience; at a Time when it requires the greatest Exertions to Supply the Army with regularity, you are taking Measures to displace the only Man who can do it. I am sure no Man can at this Time furnish Supplies who is not perfectly acquainted with the Channels thrô which it must be had; which cannot be known to One new in the Department: and I am fully persuaded your Army must disband before Winter if any other Person is Appointed to that Office.
     As for News we have None the Enemy have Saild; where is the Question: I have a Right to my Opinion thô I am Singular in it yet a Conjecture cost Nothing and therefore remember I am of Opinion the Enemy are designed neither Eastward nor Westward; but their Attack will be on the Posts at the North River: I am Surprized at the Sudden Change of Opinion in almost every Body when One Principal Event on which they grounded their Ideas of the Enemy’s coming this Way has taken Place in the Loss of our Nothern Posts.
     I wish withdrawing our Troops from this Post may not be the Cause of another Peice of bad Inteligence very soon. I beleive I have heartily tird you but I must before I close beg your Interest with Congress to have Mr. Timo. Dwight appointed a Chaplain to Two Regiments in my Brigade, now vacant, (if the Idea of Brigade Chaplains is laid aside) with Such Pay as is adequate to the Services of One of the first Genius’s of the Age. As to the retrograde Motion of patriotism in Congress I so fully agree with many in their Opinions that was the Enemy in Winter Quarters, when I could with Honor, I would quit the Service, I know I cannot now do it when the Enemy is at the Door. I wish if you have Leisure I might hear from you something which will put me in better Humor. I am Dr Sir yr. Friend & hl. Servt.,
     
      S. H. Parsons
     
    